CHIEF .JUSTICE HOLT
delivered the opinion of the court.
The indictment is for uttering a forged writing. The jury returned this verdict:
“We, the jury, find S. E. Blair guilty of forgery as per indictment, and fix punishment at three years in the penitentiary. Henry Kentrup, Foreman.”
Upon its being read the trial judge, in the presence of the jury, altered it by erasing the words “ of forgery as per indictment,” making it read: “We, the jury, find S. E. Blair guilty, and fix the punishment at three years in the penitentiary.” Upon its being read to the jury they said it was their verdict, and it was so received. Objection was made and exception taken to the change being made by the court. It is now urged that the jury should have been directed to return to their jury-room to reconsider the case.
It is true the verdict as returned found the accused guilty of forgery, when he was indicted for uttering a forged writing; but it also recited that the jury found him guilty as charged in the indictment. It is plain the alteration made the verdict conform to the intention of the jury, and the real meaning of the finding. They said so when it was read to them after the correction. It has always been the practice for the trial judge, in the presence of the jury, to make formal corrections of the verdict, and he should undoubtedly have this power. If the *495meaning of the finding is not plain, then the jury must make it so. Their province must not be invaded by the judge. He may alter the verdict in form, but not in substance. Only this was done in this instance.
There Was evidence to support the finding, and it is & well settled rule that when this is so there can be no reversal in a criminal case, although the weight of the evidence may be against the verdict.
Judgment affirmed.